IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 00-60018
                                     Summary Calendar
                                  _____________________


       WANDA SCOTT,

                                                           Plaintiff-Appellant,

                                             versus

       POLY-TECH, INCORPORATED EMPLOYEE
       HEALTH PLAN,

                                                           Defendant-Appellee.

           _______________________________________________________

                   Appeal from the United States District Court for
                        the Northern District of Mississippi
                           (USDC No. l:98-CV-182-D-D)
           _______________________________________________________
                                September 29, 2000

Before REAVLEY, JOLLY and JONES, Circuit Judges.

PER CURIAM:*

       Wanda Scott’s appeal first contends that a failure to meet ERISA’s disclosure

requirements served to reform or modify her employer’s health insurance plan as it


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
pertains to her. This is not a remedy allowed against the plan, and the plan

administrator is responsible for noncompliance with ERISA procedures. See 29

U.S.C. §§ 1024(b)(1), 1132(c)(1).

      In the alternative, Scott argues that her employer’s insurance plan is estopped

from excluding coverage for her pre-existing conditions in contradiction of oral

representations made by her employer. But this circuit refuses to recognize estoppel

claims based on oral statements in cases where ERISA preempts state law. See

Rodrigue v. Western & S. Life Ins. Co., 948 F.2d 969, 971 (5th Cir. 1991). Because

this is such a case, Scott’s estoppel claim also fails.

      Although the circumstances of this case present a compelling and unfortunate

story, we must agree with the district court that neither claim can succeed as a

matter of law.

      AFFIRMED.




                                            2